STATE OF VERMONT


                                ENVIRONMENTAL COURT


                                   }
Appeal of Coon, et al.                           }               Docket No. 166-9-04 Vtec
                                   }
                                   }


                                    Decision and Order

       Appellants Margaret Coon, Ronald Hope, Sally Hope, John Longley, Carla A.

Newton, M. Diane White, Robert Goulette and Rena Goulette appealed from a decision of

the Development Review Board (DRB) of the City of St. Albans, approving the

construction of a two-family house at 9 New Street. Appellants appeared and represented

themselves; Appellee-Applicants Wendell and Mary Ann Dashno are represented by

Timothy S. Hawkins, Esq.; Appellee-Applicant Mark Ledoux appeared and represented

himself; and the City is represented by Robert E. Farrar, Esq.

       Question 7 of the Statement of Questions, regarding a variance that was not part of

the decision on appeal, was withdrawn as of the time of the hearing.         An evidentiary

hearing was held in this matter before Merideth Wright, Environmental Judge. The parties

were given the opportunity to submit written memoranda and requests for findings. Upon

consideration of the evidence, and of the written memoranda and requests for findings filed

by the parties, the Court finds and concludes as follows.
       Appellee-Applicants seek conditional use approval to construct a 40' x 42' duplex

(two-family) house on a .27-acre lot at 9 New Street in the B2-Transitional Business

zoning >subdistrict.= The Flood Hazard Overlay zoning district is not shown on the official

zoning map; rather, it is defined as all areas in the City Aidentified as areas of special

flood hazard on the National Flood Insurance Program maps published by the Federal

Energy Management Agency. The property is not located within a Flood Zone A on the

Flood Insurance Rate Map (FIRM); therefore, the Flood Hazard Overlay District provisions

do not apply. In any event, '309 only requires that all new construction be approved as

a conditional use, which is already required for this project under '307 for the B2 district.

       The building is proposed to be served by municipal water supply and sewer

services.   The lot slopes slightly towards the back towards Stevens Brook, which runs

along the rear property line. The lot is proposed to be drained towards the rear property

line through two swales along both side property lines.     The building is proposed to be

constructed with footing drains, also draining towards the rear, and equipped with a check

valve or backflow preventer.

       The lot has 66 feet of frontage on New Street, which is a short, narrow dead-end

street, with no turnaround at the end and no sidewalks. Access to New Street is directly

from Route 7 (Main Street). Five other duplexes are located nearby; one is adjacent. At

least one three-family house is also located on New Street.
          New Street is too narrow for two-way traffic if any vehicles are parked on the

street.    Posting to control parking on the street is ineffective.   Resident children play in

their driveways and at times in the street. Vehicles turn around in the street by executing

three-point turns in residents= driveways, especially in the driveway at the end, creating

conflicts with residents= vehicles and potential safety problems for resident children. When

service vehicles are using the street, residents= vehicles cannot get by them.         Vehicles

attempting to enter the street from Route 7 or attempting to enter the street from their

driveways sometimes have to back up to allow oncoming traffic to proceed on the street.

          Each of the two dwelling units in the proposed duplex is 850 square feet in area,

with two bedrooms, one bathroom, and an open-plan kitchen/dining area, open to the

living room. Due to the unit size, the duplex can be expected to have one or at most two

vehicles per unit; four off-street parking spaces are required by '415.7 of the Land

Development Regulations.

          Appellee-Applicants propose to provide four parking spaces in the rear of the

building, with an area for maneuvering so that vehicles can exit frontwards onto the street

through a single driveway. Appellee-Applicants originally proposed to install a horseshoe-

shaped driveway leading around the building on both sides, with two access driveways to

the street. During the DRB hearings, they proposed to the DRB, and now propose to the

Court, a single access driveway on the east side of the building, with sufficient room for

vehicles to turn around in back near the parking area, to reduce the number of entry
points for traffic entering New Street. (See Exhibit 7).




           To be approved, a proposal must meet all five of the subsections of '502.2.

Section 502.2(A) requires that the proposed project not adversely affect the capacity of

existing or planned municipal facilities. The addition of the one or two vehicles per unit,

with four spaces of off-street parking, will not adversely affect the ability of fire and rescue

or police services to maneuver to serve any of the properties on New Street. That is, no

problems currently experienced by the fire, rescue or police services in New Street would

be made any worse by the addition of this building.

           Section 502.2(B) requires that the proposed project not adversely affect the

character of the area affected.       The proposed project has been designed so as not to

adversely affect the area due to drainage1[1] from the lot. Further, as the character of the

area includes duplexes as well as single-family houses, close to a downtown, mixed-use

area, the proposed project will not adversely affect the character of the area.




    1[1]
           Any litigation between any of the homeowners, or with the City, regarding damages due to

drainage, would have to be filed in Superior Court.
       Section 502.2(C) requires that the proposed project not adversely affect traffic on

roads or highways in the vicinity. Because the proposal includes the required four spaces

of off-street-parking, it will not adversely affect the parking demand on New Street.

Limiting the project to a single driveway access onto New Street will also minimize the

potential for conflicts with other vehicles and with pedestrians on New Street.            In

connection with efforts to minimize congestion on the street, Appellants also request a

condition that contracts for fuel and garbage disposal services for the new building be

placed with the companies that otherwise serve properties on the street, to minimize

additional service vehicle traffic. While such an agreement among the residents may make

sense, it is not within the jurisdiction of the Court to require. We encourage the parties to

discuss this issue among themselves or to enter into mediation to reach some agreement

beyond this court case, regarding their use of the street.

       Section 502.2(D) requires that the proposed project not adversely affect current

bylaws in effect. The proposal meets all applicable requirements of the Land Development

Regulations, including those regulating parking. The project is proposed to be served by

municipal water supply and sewage disposal services, so that no health or on-site sewage

regulations are applicable. No party suggests that any other bylaws are implicated.

       The proposed project does not adversely affect utilization of any renewable energy

resource. '502.2(E). Accordingly, the proposed project, with the single driveway access
to New Street, meet all the standards for conditional use approval.




       Based on the foregoing, it is hereby ORDERED and ADJUDGED that Appellee-

Applicants= proposal for a duplex at 9 New Street is hereby approved, with the driveway

and parking configuration as shown in Exhibit 7.




       Dated at Berlin, Vermont, this 22nd day of August, 2005.




                                   ______________________________________
                                   Merideth Wright
                                   Environmental Judge